     Case 1:20-cv-00333-DAD-EPG Document 15 Filed 06/23/20 Page 1 of 5

 1

 2

 3

 4

 5

 6

 7                               IN THE UNITED STATES DISTRICT COURT

 8                                   EASTERN DISTRICT OF CALIFORNIA

 9
         ANTOINE DESHAWN BARNES,                                 CASE NO. 1:20-cv-00333-EPG
10
                             Plaintiff,                          FINDINGS AND RECOMMENDATIONS,
11                                                               RECOMMENDING THAT PLAINTIFF’S
                                                                 MOTION FOR INJUNCTIVE RELIEF BE
12             v.                                                DENIED
13                                                               ORDER FOR CLERK TO ASSIGN A
         J. BLACKBURN, et al.,                                   DISTRICT JUDGE
14
                             Defendants.                         (ECF No. 12)
15

16

17

18            Plaintiff Antoine Deshawn Barnes (“Plaintiff”) is a prisoner1 proceeding pro se and in

19   forma pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. On June 2, 2020, the

20   Court filed a screening order, which found that Plaintiff stated certain claims, namely against

21   Defendants Blackburn, Brooks and Hill for excessive force in violation of Plaintiff’s Fourteenth

22   Amendment rights and for conspiracy to violate Plaintiff’s Fourteenth Amendment rights. (ECF
     No. 11). On June 8, 2020, Plaintiff moved for injunctive relief and sought monetary damages to
23
     eliminate qualified immunity. (ECF No. 12).
24
     ///
25
     ///
26
27   1
       It is not clear from the face of the complaint whether Plaintiff is a pretrial detainee or convicted prisoner. The
     motion for injunctive relief indicates he is a prisoner, at it references his being at Hanford County Jail because CDCR
28   is closed for intake. The distinction is not relevant to this motion.
                                                                 1
     Case 1:20-cv-00333-DAD-EPG Document 15 Filed 06/23/20 Page 2 of 5

 1    I.      MOTION FOR INJUNCTIVE RELIEF

 2            A.     Legal Standards

 3                   1.      Definition of Injunction

 4            “An injunction is a court order, ‘directed to a party, enforceable by contempt, and

 5   designed to accord or protect some or all of the substantive relief sought by a complaint in more
     than temporary fashion.’ An order that does not encompass all of the branches of this definition
 6
     does not normally qualify as an injunction.” In re Pro-Fit Holdings Ltd., 391 B.R. 850, 864
 7
     (Bankr. C.D. Cal. 2008) (quoting and citing 16 Charles Alan Wright et al., Federal Practice &
 8
     Procedure § 3922 (2d ed. 1996)); accord Orange Cnty. v. Hongkong & Shanghai Banking Corp.,
 9
     52 F.3d 821, 825-26 (9th Cir. 1995) (“The three fundamental characteristics of an injunction are
10
     that it is (1) ‘directed to a party,’ (2) ‘enforceable by contempt,’ and (3) ‘designed to accord or
11
     protect some or all of the substantive relief sought by a complaint in more than preliminary
12
     fashion.’” (quoting 16 Charles Alan Wright et al., Federal Practice & Procedure § 3922 (1977)).
13
                     2.      General Standards for Receiving an Injunction
14
              A federal district court may issue emergency injunctive relief only if it has personal
15   jurisdiction over the parties and subject matter jurisdiction over the lawsuit. See Murphy Bros.,
16   Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 350 (1999) (noting that one “becomes a party
17   officially, and is required to take action in that capacity, only upon service of summons or other
18   authority-asserting measure stating the time within which the party served must appear to
19   defend.”). The court may not attempt to determine the rights of persons not before it. See, e.g.,
20   Hitchman Coal & Coke Co. v. Mitchell, 245 U.S. 229, 234-35 (1916); Zepeda v. INS, 753 F.2d

21   719, 727-28 (9th Cir. 1983); see also Califano v. Yamasaki, 442 U.S. 682, 702 (1979) (injunctive

22   relief must be “narrowly tailored to give only the relief to which plaintiffs are entitled”). Under

23   Federal Rule of Civil Procedure 65(d)(2), an injunction binds only “the parties to the action,”
     their “officers, agents, servants, employees, and attorneys,” and “other persons who are in active
24
     concert or participation.” Fed. R. Civ. P. 65(d)(2)(A)-(C). “When a plaintiff seeks injunctive
25
     relief based on claims not pled in the complaint, the court does not have the authority to issue an
26
     injunction.” Pac. Radiation Oncology, LLC v. Queen's Med. Ctr., 810 F.3d 631, 633 (9th Cir.
27
     2015).
28

                                                         2
     Case 1:20-cv-00333-DAD-EPG Document 15 Filed 06/23/20 Page 3 of 5

 1           Requests for prospective relief are further limited by 18 U.S.C. § 3626(a)(1)(A) of the

 2   Prison Litigation Reform Act, which requires that the Court find that the “relief [sought] is

 3   narrowly drawn, extends no further than necessary to correct the violation of the Federal Right,

 4   and is the least intrusive means necessary to correct the violation of the Federal Right.”

 5           On the merits, “[a] plaintiff seeking a preliminary injunction must establish that he is
     likely to succeed on the merits, that he is likely to suffer irreparable harm in the absence of
 6
     preliminary relief, that the balance of equities tips in his favor, and that an injunction is in the
 7
     public interest.” Glossip v. Gross, 135 S. Ct. 2726, 2736-37 (2015) (quoting Winter v. Natural
 8
     Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)). “Under Winter, plaintiffs must establish that
 9
     irreparable harm is likely, not just possible, in order to obtain a preliminary injunction.” Alliance
10
     for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011).
11
                     3.      Injunction Seeking Monetary Relief
12
             Typically, courts do not order injunctions in cases seeking monetary relief. “The basis of
13
     injunctive relief in the federal courts is irreparable harm and inadequacy of legal remedies.” In re
14
     Estate of Ferdinand Marcos, Human Rights Litig., 25 F.3d 1467, 1477 (9th Cir. 1994). When a
15   party requests monetary relief (a legal remedy), an injunction is typically improper.
16           There is an exception when “the plaintiffs can establish that money damages will be an
17   inadequate remedy due to impending insolvency of the defendant or that defendant has engaged
18   in a pattern of secreting or dissipating assets to avoid judgment. This holding is thus restricted to
19   only extraordinary cases in which equitable relief is not sought.” Id. at 1480.
20           B.      Application to Plaintiff’s Motion

21                   1.      Injunction for Monetary Damages

22           Plaintiff moves for an injunction granting him monetary damages. (ECF No. 12 at 1) (“Per

23   injunctive relief ‘immediately’ Petitioner seeks to be paid $600,000 in monetary, punitive
     damages in cash form . . . .”). Monetary damages are a form of legal remedy, so it is typically
24
     improper to grant such an injunction. Plaintiff has not established that the defendants will soon be
25
     insolvent or have engaged in a pattern of secreting or dissipating assets to avoid judgment.
26
     Therefore, the Court recommends denying the requested relief.
27

28

                                                         3
     Case 1:20-cv-00333-DAD-EPG Document 15 Filed 06/23/20 Page 4 of 5

 1                   2.       Nationwide Injunction Concerning Qualified Immunity

 2           Plaintiff also seeks “nationwide on illimating all ‘qualified immunity’ making all CCPOA

 3   unions, security guards, police officers, sheriffs, an CDCR correctional officers ‘liable’ for all

 4   civil suits . . . .” (ECF No. 12 at 1).

 5           An injunction must be “(1) ‘directed to a party,’ (2) ‘enforceable by contempt,’ and (3)
     ‘designed to accord or protect some or all of the substantive relief sought by a complaint in more
 6
     than preliminary fashion.’” Orange Cnty., 52 F.3d at 825-26.
 7
             Plaintiff’s request is not directed to a party because the parties have no authority to grant
 8
     qualified immunity. Qualified immunity is a legal doctrine enforced by courts, and defendants
 9
     have no authority to provide or deny qualified immunity. Therefore, no court order could be
10
     directed to the parties, so an injunction is not possible.
11
             As Plaintiff is pro se, the Court will read his motion liberally. United States v. Seesing,
12
     234 F.3d 456, 462 (9th Cir. 2000), as amended (Jan. 29, 2001) (“Pro se complaints and motions
13
     from prisoners are to be liberally construed.”). It is possible that Plaintiff intended to move to
14
     prevent defendants from seeking qualified immunity. The Court addresses that possibility below.
15    II.    MOTION AGAINST QUALIFIED IMMUNITY
16           No defendant has been served in this action yet. And no defendant has invoked qualified
17   immunity. Therefore, it is premature to move against any defendants’ potential use of qualified
18   immunity.
19   III.    FINDINGS, RECOMMENDATIONS AND ORDER
20           Accordingly, based on the foregoing, IT IS HEREBY RECOMMENDED that

21   Plaintiff’s motion for injunctive relief be DENIED without prejudice.

22           These findings and recommendations are submitted to the United States district judge

23   assigned to the case, pursuant to the provisions of Title 28 U.S.C.    636(b)(l). Within twenty-one
     (21) days after being served with these findings and recommendations, Plaintiff may file written
24
     objections with the court. Such a document should be captioned “Objections to Magistrate
25
     Judge's Findings and Recommendations.” Plaintiff is advised that failure to file objections within
26
     the specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d
27
     834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
28

                                                         4
     Case 1:20-cv-00333-DAD-EPG Document 15 Filed 06/23/20 Page 5 of 5

 1           Additionally, IT IS ORDERED that the Clerk of Court is respectfully directed to assign a

 2   district judge to this case.

 3
     IT IS SO ORDERED.
 4

 5       Dated:     June 22, 2020                            /s/
                                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      5
